Citation Nr: 0526223	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  97-33 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating based upon 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel

INTRODUCTION

The veteran served on active duty from March 1964 to January 
1968.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision rendered by the 
Sioux Falls, South Dakota Regional Office (RO) of the 
Department of Veterans Affairs (VA).  During the pendency of 
the appeal, the veteran's claims folder was transferred to 
the Buffalo, New York RO.  

This matter was previously before the Board in November 1998, 
December 2000 and August 2004.  Each time, the Board remanded 
the matter to the RO for additional development.  Most 
recently, in April 2005, and upon completion of the requested 
development, the RO issued a Supplemental Statement Of the 
Case that continued the denial of the claim.  


FINDINGS OF FACT

1.  The veteran is service-connected for tender scars, 
absence distal 1/3 of the distal phalanges right (major) 
middle and ring fingers; each disability is rated as 10 
percent disabling.  His combined rating is 20 percent.  

2.  The veteran has a high school education and worked at the 
U.S. Postal Service for 16 years.  He retired in 1992 due a 
medical disability manifested by a seizure disorder and a 
daytime sleep disorder.  

3.  The percentage rating for the veteran's service-connected 
disabilities do not meet the minimum schedular criteria for 
an award of TDIU, and the disabilities are not shown to 
prevent him from obtaining or retaining substantially gainful 
employment.  





CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of an September 2004 letter, 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing that he was unable to secure and 
follow a substantially gainful occupation due to his service-
connected disabilities.  In addition, the veteran was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the letter advised the 
veteran of the evidence it had received in connection with 
the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  Moreover, it is important 
to note that the veteran was advised by way of previous Board 
remands of the duties to notify and assist set forth in the 
VCAA.   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified treatment for through 
the VA medical center.  The RO has obtained the veteran's VA 
outpatient treatment records.  Moreover, there are numerous 
private outpatient treatment records and records pertaining 
to the veteran's disability claim from the United States 
Postal Service.  In addition, the veteran was afforded VA 
examinations as noted below.  

Finally, when this matter was remanded in August 2004, the 
veteran was advised that his hearing in March 2004 satisfied 
a then-pending request for a hearing but provided the veteran 
a final opportunity to clarify whether he wanted an 
additional hearing before a Veterans Law Judge.  The veteran 
did not respond.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

The veteran's service medical records reflect that he 
accidentally caught his fingers in a ventilator in March 
1966.  He sustained an avulsion of the distal segment of the 
right ring and middle fingers, leaving one-third of the nail.  
The veteran is currently service-connected for tender scar, 
absence distal 1/3 of the distal phalanges right (major) 
middle finger, and tender scar, absence distal 1/3 of the 
distal phalanges right (major) ring finger.  Since August 30, 
2000, each disability is rated as 10 percent disabling.  His 
combined rating is 20 percent.  

The veteran also has numerous non-service-connected 
disabilities.  They include: diabetes mellitus, history of 
seizure, sleep apnea syndrome, coronary disease, 
hypertension, history of chronic obstructive pulmonary 
disease, history of hypocholesterolemia, history of polyps, 
and bilateral eye pathology.  

The veteran was employed with the United States Postal 
Service for 16 years.  Postal Service records reflect that he 
was placed on compulsory medical leave in July 1992 due to an 
uncontrolled seizure disorder and uncontrolled excessive 
daytime sleeping disorder.  Records do not reflect that the 
veteran's right middle and ring finger disabilities played a 
part in the disability determination.  

The veteran underwent a VA examination of his right finger 
disabilities in March 2000.  Upon physical examination, the 
veteran had dystrophic nails and calluses on his fingers and 
some hypersensitivity to touch and to cold temperatures.  The 
hand functioned well.  The veteran was able to write, use 
eating utensils, carry his own groceries, perform house 
cleaning and use hand tools.  He had full grip strength and 
normal flexion and extension of the third and fourth fingers 
and distal interphalangeal joints.  There was no evidence of 
arthritis.  

The examiner opined that the veteran's service-connected hand 
disability did not preclude him from engaging in 
substantially gainful employment.  

The veteran underwent a VA Social and Industrial Survey in 
August 2001.  The veteran reported that he had a high school 
diploma and completed a one-year technical school for 
electronics training.  He entered the Navy at the age of 20.  
Shortly after discharge, he was involved in a severe 
automobile accident, which left him temporarily paralyzed on 
the left side of his body.  Following rehabilitation, he 
worked for the Postal Service for 17 years.  He denied any 
problems but stated that he had to retire due to severe 
medical problems including seizures and heart difficulties.  
The examiner opined that the veteran had many medical 
difficulties that were ongoing and prevented him from being 
able to work.  No opinion was offered as to the effects of 
the veteran's service-connected hand disability on his 
ability to maintain employment.  

The veteran underwent another VA hand examination in 
September 2001.  At such time, he was able to grasp a pen and 
write with his right hand.  He could button and unbutton his 
shirt.  His grip strength was equal to his left hand.  X-rays 
revealed the posttraumatic resection of the tuft of the third 
and fourth distal phalanx and old healed fracture of the base 
of the fourth metacarpal.  There was also degenerative joint 
disease.  

III.  Analysis

Total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a service-
connected disability, provided that the person has one 
service-connected disability ratable at 60 percent or more; 
or as a result of two or more service-connected disabilities, 
provided that the person has at least one disability ratable 
at 40 percent or more and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  The existence or degree non-service connected 
disabilities or previous unemployability status will be 
disregarded where the above-stated percentages are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 4.16 (2004).

In any event, it is VA policy that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
the service-connected disability.  38 C.F.R. § 4.16(b); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, 
the Board must evaluate whether there are circumstances in 
the veteran's case, a part from any non-service connected 
condition and advancing age, which would justify a TDIU 
rating due solely to the service connected disability.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).

The evidence of record shows that the veteran last worked in 
1992 at the Postal Service, and that he terminated this 
position due to health problems unrelated to his service-
connected right hand disabilities.  According to the record 
evidence, the veteran suffers from several non-service 
connected disorders, for which he has received a 90 percent 
rating for pension purposes.  The veteran's service-connected 
right finger disabilities have a combined rating of 20 
percent.  

Upon review of all of the evidence of record the Board finds, 
first, that the veteran does not qualify for a TDIU rating 
under 38 C.F.R. § 4.16(a), because his right finger service-
connected disorders are evaluated as less than 40 percent 
disabling.  Second, there is no evidence that the service-
connected disabilities alone are sufficient to produce 
unemployability.  38 C.F.R. § 4.16(b).  In fact, when 
considering the veteran's service connected condition, it is 
well to observe that the VA examiner in March 2000 opined 
that his current right finger disabilities did not preclude 
the veteran from engaging in substantially gainful 
employment.  Similarly, the veteran has received a 
considerable amount of treatment over the recent years, for 
various non-service connected disabilities that have had an 
adverse affect on his ability to continue work.  This finding 
is supported by the VA and private treatment records and 
examination reports and by medical documentation pertaining 
to the veteran's employment status, which specifically 
document that his debilitating seizure disorder and sleep 
apnea were among the primary factors ending his employment at 
that time.  Consequently, non-service connected conditions 
may not be considered for purposes of applying the provisions 
of 38 C.F.R. § 4.16(b).  See Van Hoose and  Blackburn, both 
supra.  Clearly, the record evidence establishes that the 
non-service-connected conditions, rather than the service 
connection right middle and ring finger conditions, have a 
significant impact his ability to work and have rendered him 
unemployable.  

For reasons discussed above, the Board determines that the 
weight of the evidence establishes that the veteran's service 
connected disability alone does not prevent him from securing 
or following a substantially gainful occupation, and thus he 
does not meet the criteria for a TDIU rating.  




ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


